UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7805


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:12-cr-00159-LMB-1; 1:19-cv-01303-
LMB)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Deonta Strom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Deonta Strom seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2255 (2018) motion as an unauthorized, successive § 2255 motion. The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When, as here, the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.
134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Strom has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2